Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 6/25/19.  Claims 1-20 are pending and have been examined.
	Claims 1-5, 7-12, and 14-19 are rejected.
	Claims 6, 13, and 20 are objected.

Drawings
	The drawings filed on 6/25/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 10, 13-14, 16 and 19 of 
Claims of the instant application
Claims of USPAT10394199
1. A method for adjusting a resource within an area utilizing voting by users, the method comprising: determining, by one or more computer processors, that a value corresponding to one or more of users requesting to adjust a resource associated with an area meets a threshold value to qualify as a quorum of users, wherein the quorum of users are located within an area affected by the request to adjust the resource, and wherein the quorum of users are determined based on a location associated with the one or more users requesting to adjust the resource; in response to determining that the quorum of users, located within the area affected by the request to adjust the resource, requests to adjust the resource associated with the area, generating, by 
4. The method of claim 1, wherein applying the determined response to the resource associated with the area, based on a policy related to the resource and responses to the voting poll further comprises:  DE920150058US02Page 29 of 35identifying, by one or more computer processors, valid responses to the communicated voting poll based on the policy related to the resource associated with the area; and determining, by one or more processors, 


2. The method of claim 1, wherein the value that qualifies as the quorum of users is based on one or more criteria selected from the group consisting of a policy associated with an area, a resource policy, a government regulation, a safety regulation, and a business policy.
3. The method of claim 1, wherein the resource includes defined parameters of at least one of: temperature, humidity, airflow, lighting, water temperature, and water pressure.
3. The method of claim 1, wherein the resource includes defined parameters of at least one of: temperature, humidity, airflow, lighting, water temperature, and water pressure.
5. The method of claim 4, wherein identifying valid responses to the communicated voting poll further comprises: determining, by one or more 





adjusting a resource within an area utilizing voting by users, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors: program instructions to determine that a value corresponding to one or more of users requesting to adjust a resource associated with an area meets a threshold value to qualify as a quorum of users, wherein the quorum of users are located within an area affected by the request to adjust the resource, and wherein the quorum of users are 
11. The computer program product of claim 8, wherein program instructions to apply the determined response to the resource associated with the area, based 


  10. The computer program product of claim 9, wherein the resource includes defined parameters of at least one of: temperature, humidity, airflow, lighting, water temperature, and water pressure.
12. The computer program product of claim 11, wherein program instructions to identify valid responses to the communicated voting poll further comprise: program instructions to determine whether a user included in the 



15. A computer system for adjusting a resource within an area utilizing voting by users, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to determine that a value corresponding to one or more of users requesting to adjust a resource associated with an area meets a threshold value to qualify as a quorum of users, wherein the quorum of users are located within an area affected by the request to adjust the resource, and wherein the quorum of users are determined based on a location associated with the one or more users 
18. The computer system of claim 15, wherein program instructions to apply the determined response to the resource associated with the area, based on a policy related to the resource and responses to the voting poll further 



16. The computer system of claim 15, wherein the resource includes defined parameters of at least one of: temperature, humidity, airflow, lighting, water temperature, and water pressure.
19. The computer system of claim 18, wherein program instructions to identify valid responses to the communicated voting poll further comprise: program instructions to determine whether a user included in the plurality of users provided a response to the communicated voting 




The difference in the dependent claim 2 of instant application and the dependent claims 2, 9, and 16 is that claim 2 of instant application further recite “wherein the one or more users is sufficient to qualify as the quorum of users” and claims 9 and 16 of instant application further recites” wherein the one or more users is sufficient to qualify as the quorum of users, wherein the quorum of users is based one or more elements selected from group consisting of a policy associated with an area, a resource policy, a government regulation, a safety regulation and a business policy. However, Chatfield (US20030227478) in an analogous art discloses wherein the one or more users is sufficient to qualify as the quorum of users (Chatfield, see Fig. 5 and its corresponding paragraphs), wherein the quorum of users is based one or more elements selected from group consisting of a policy associated with an area, a resource policy, a government regulation, a safety regulation and a business policy (Chatfield, see [0045]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Meliopoulos into the method of USPAT10394199. The modification would be obvious because one of the ordinary skill in the art would want to filter requests (Chatfield, [0045]).

Allowable Subject Matter
Claims 1, 8 and 15 would be allowable if the double patenting rejection, set forth in this Office action, is overcome.
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON LIN/
Primary Examiner, Art Unit 2117